Title: To George Washington from Brigadier Generals Anthony Wayne and William Irvine, 10 August 1780
From: Wayne, Anthony,Irvine, William
To: Washington, George


					
						sir
						Camp at Tapan [N.Y.] 10th Augt 1780
					
					It was not until some time after your Excellency was made acquainted with the very great dissatisfaction which the Majors of the Pennsa line experienced, on the appointment of Major McPherson to a Command in the Corps of Light troops drawn from that State, that we were

Informed of the address they presented to you. the moment we discovered the effect that appointment had upon them—every means in our power was used to endeavour to Conciliate matters, and we had a flattering prospect, from the nice feelings of Major McPherson that an opening would be made—by a voluntary resignation for one of those Gentlemen to supply his place in the Light Corps—without hurting the feelings of your Excellency—or entering into an Investigation of the propriety or right of Brevets taking a Permenant command in a full corps drawn from one State during a Campaign, upon this Ground we prevailed on the Majors, to hold their Commissions for a few days—until the Army was in a more fixed state & to give time for cool reason to govern—hoping something might take place in the Interim that would restore harmony & Content.
					but the Solemn manner in which we were called upon yesterday morning by the Colonels & Lieut. Colonels on this Occation convinced us the Dissolution of the Line would but too probably soon take place—unless the cause could be removed, & being requested by them to make a true representation to your Excellency of their feelings & Determination, we were Induced to wait on you at 12. OClock yesterday & to communicate Viva Voce—what we had in charge from them.
					we have since at your Excellencys request called upon those Officers to Commit their Objections to Writing—this they decline—saying that the Majors have already stated them in their address to you & that they are Informed by the same feelings, & will abide the same fate of their Majors.
					We shall not attempt to advocate the matter, or to give our Opinion on the Usuage or Custom of Brevet appointments, and altho’ an Office exceeding distressing to us—yet it is a duty which we owe to your Excellency—to our Country, & to ourselves to declare that (unless some happy circumstance Immediately Intervenes) we do not believe it to be in our power to prevent the Resignation of a Corps of Officers—who have upon every Occation produced a Conviction, that they are Second to none, in Esteem & Attatchment to your Excellency—fidelity to the States, or prowess in the field. Interim we have the honor to be with every Sentiment of Respect Your Excellency’s Most Obt & very Hume Serts
					
						Anty WayneWm Irvine
					
				